Title: From Thomas Jefferson to Henry Dearborn, 5 November 1805
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Th:J. to Genl. Dearborne.
                     Nov. 5. 05.
                  
                  I inclose you the speech of yesterday. I really think you propose to give too much for the lands. the chiefs have observed that we sell them immediately for 2. D. the acre, & that to the purchasers they are worth 8. or 10. D. there are several views of this subject which may be presented to them.
                  1. we are not to sell these lands. they go to Georgia for lands on the Missisipi which we are still to buy from the Choctaws, and shall not be able to sell in 100 years, because we have already more land than we can sell in that time.   2. we propose to lower the price of our lands to 1. Dollar, perhaps before long, to give them for nothing.   3. money at 6. per cent compound interest doubles in 12. years. a cent now is 32. cents in 60. years, which is sooner than we shall have sold the lands we have already on hand.   4. to make lands worth 8. or 10. Dollars they are to be cleared, inclosed, built on. clearing alone is 5. D. per acre. how much is inclosing? building &c? they will find there is little of the 8. D. left for the original purchase.   5. the true question is What are the lands worth in the hands of the seller, in their original unimproved state? how many skins do they get from them? We have hardly ever given more than 2. cents, never I believe more than 4. cents, & I should really be against raising the price. I think 70, or 80,000 D. as a first offer, to be raised if necessary to 100,000 D. would be sufficient. however we shall quickly see whereabouts they are. I presume the road must be used on sufferance till they can bring their people to agree to it. affectionate salutations.
               